      Case: 4:17-cv-02409-BYP Doc #: 86 Filed: 09/13/21 1 of 3. PageID #: 778




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 CECIL KOGER,                                   :
                                                :            Case No. 4:17-cv-02409
        Plaintiff,                              :
                                                :            Judge Benita Y. Pearson
                v.                              :
                                                :
 DIRECTOR GARY C. MOHR, et al.,                 :
                                                :
        Defendants.                             :

 MOTION IN LIMINE TO PREVENT PLAINTIFF FROM ASSERTING ANY CLAIMS
 AT TRIAL RELATING TO THE PICTURES TAKEN OF HIS DREADLOCKS OR HIS
            ALLEGED INABILITY TO COMMUNE WITH OTHERS

       Pursuant to Federal Rules of Evidence 401, 402 and 403, Defendants respectfully move

the Court for an Order prohibiting Plaintiff Cecil Koger (“Plaintiff”) from asserting any claims at

trial relating to the pictures taken of his dreadlocks or to his alleged inability to commune with

others. A memorandum in support is attached.

                                                     Respectfully submitted,

                                                     DAVE YOST
                                                     Ohio Attorney General


                                                     /s/ Mindy Worly
                                                     MINDY WORLY (0037395)*
                                                     TRACY L. BRADFORD (0058556)
                                                     TONY H. SHANG (0100246)
                                                         *Lead counsel
                                                     Assistant Attorneys General
                                                     Criminal Justice Section
                                                     Corrections Litigation Unit
                                                     30 East Broad Street, 23rd Floor
                                                     Columbus, Ohio 43215
                                                     T: (614) 728-0161; F: (866) 474-4985
                                                     Mindy.Worly@OhioAGO.gov
                                                     Tracy.Bradford@OhioAGO.gov
                                                     Tony.Shang@OhioAGO.gov

                                                     Counsel for Defendants
      Case: 4:17-cv-02409-BYP Doc #: 86 Filed: 09/13/21 2 of 3. PageID #: 779




                                         MEMORANDUM

        At trial, Plaintiff, an inmate serving a life sentence at the Richland Correctional Institution

(“RiCI”), may attempt to resurrect claims under RLUIPA, the First Amendment, the Fourteenth

Amendment, and/or Fed. R. Civ. P. 35 concerning the pictures that were taken of his dreadlocks

or his alleged inability to commune with others. With regard to Plaintiff’s Fed. R. Civ. P. 35 claim,

finding that the district court did not rely on these photographs to reach any of its conclusions and

that the pictures did not contribute to the record in any way relevant to the arguments of the parties,

the Court of Appeals held that Plaintiff failed to show that his substantial rights were affected and,

in doing so, affirmed the summary judgment decision of the trial court regarding Plaintiff’s

grooming claims. Koger v. Mohr, 964 F.3d 532, 545-546 (6th Cir.2020).

        Likewise, as to Plaintiff’s inability to commune with others (“grounding”) claims, not only

did the Court of Appeals conclude that Plaintiff failed to develop an argument regarding this

accommodation request, but also that it was unclear whether Plaintiff was appealing this aspect of

the district court’s order. Koger v. Mohr, 964 F.3d 532, 542 (6th Cir.2020). Thus, finding that

Plaintiff had not demonstrated a genuine dispute of material fact regarding his communing

(“grounding”) claims, the Court of Appeals affirmed the district court’s summary judgment ruling

in favor of the Defendants on this issue as well. Id., at 542-543, 546

        Because any “such references may unduly prejudice the jury against Defendants based on

matters no longer at issue in this case,” Silberstein v. City of Dayton, Case No. 3:02CV522, 2007

U.S. Dist. LEXIS 4141 (S.D. Ohio 2007), Plaintiff should be precluded from making any reference

to the pictures taken of his dreadlocks or to his alleged inability to commune with others at the

trial of this matter.




                                                  2
      Case: 4:17-cv-02409-BYP Doc #: 86 Filed: 09/13/21 3 of 3. PageID #: 780




                                                      Respectfully submitted,

                                                      DAVE YOST
                                                      Ohio Attorney General

                                                      /s/ Mindy Worly
                                                      MINDY WORLY (0037395)*
                                                      TRACY L. BRADFORD (0058556)
                                                      TONY H. SHANG (0100246)
                                                          *Lead counsel
                                                      Assistant Attorneys General
                                                      Criminal Justice Section
                                                      Corrections Litigation Unit
                                                      30 East Broad Street, 23rd Floor
                                                      Columbus, Ohio 43215
                                                      T: (614) 728-0161; F: (866) 474-4985
                                                      Mindy.Worly@OhioAGO.gov
                                                      Tracy.Bradford@OhioAGO.gov
                                                      Tony.Shang@OhioAGO.gov

                                                      Counsel for Defendants




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion in Limine to Prevent Plaintiff from

Asserting Any Claims at Trial Relating to the Pictures Previously Taken of His Dreadlocks or to

His Alleged Inability to Commune with Others has been electronically filed on September 13,

2021. Notice of this filing will be sent to counsel for all parties via the Court’s electronic filing

system. Parties may access this filing through the Court’s system.



                                                      s/ Mindy Worly
                                                      Mindy Worly (0037395)
                                                      Principal Assistant Attorney General




                                                 3
